Citation Nr: 1031592	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-29 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Memorial Hospital in Gulfport, Mississippi, 
from September 6, 2006, to September 16, 2006.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision of a Department of 
Veterans Affairs (VA) Medical Center that approved reimbursement 
of medical expenses through September 5, 2006, and denied 
entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Memorial Hospital at Gulfport from September 
6, 2006, to September 16, 2006.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran seeks payment or reimbursement for emergency services 
rendered for his non-service-connected condition in a non-VA 
facility under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 
17.1000-1008 (2009).  To be eligible for reimbursement under 
these provisions, the treatment must satisfy all of the following 
conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;
	
(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these conditions 
would be met by evidence establishing that 
a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the Veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the Veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and the Veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the Veteran's 
liability to the provider;

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728, which 
applies primarily to emergency treatment 
for a service-connected disability.  
(Eligibility under § 1728 is neither 
claimed nor apparent from the record as the 
Veteran was not treated for a 
service-connected disability.)

38 C.F.R. § 17.1002 (2009).

The Veteran was hospitalized from September 5, 2006, to September 
16, 2006, at a private facility, Memorial Hospital at Gulfport, 
for coronary artery disease.  He was admitted to the emergency 
room on September 5, 2006, with angina and was found to have 
multivessel coronary artery disease when he underwent cardiac 
catheterization.  The Veteran also had to undergo coronary artery 
bypass grafting times four during his hospitalization.  VA 
conceded his treatment was under emergency circumstances, and 
thus paid for his emergency inpatient treatment at the private 
hospital for the day of September 5, 2006.  

However, VA has not authorized payment or reimbursement for the 
private hospitalization expenses for the remaining time period 
from September 6, 2006, to September 16, 2006.  VA found that by 
September 6, 2006, the Veteran's condition had stabilized, such 
that further payment for medical expenses was not authorized.  38 
C.F.R. § 17.121 (2009).  Although he was found to be stabilized 
by VA, the Veteran remained hospitalized at the private hospital 
until September 16, 2006. 

With regard to stabilization, claims for payment or reimbursement 
of the costs of emergency hospital care or medical services not 
previously authorized will not be approved for any period beyond 
the date on which the medical emergency ended.  For the purpose 
of payment or reimbursement of the expense of emergency hospital 
care not previously authorized, an emergency shall be deemed to 
have ended at that point when a VA physician has determined that, 
based on sound medical judgment, a Veteran who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VA medical center for continuation of treatment for 
the disability.  From that point on, no additional care in a non-
VA facility will be approved for payment by VA.  38 C.F.R. § 
17.121 (2009).  

But effective October 10, 2008, the provisions of 38 U.S.C.A. § 
1725 and § 1728 were amended.  Veterans' Mental Health and Other 
Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008).  That bill makes various changes to Veteran's 
mental health care and also addresses other health care related 
matters.  Relevant to the instant case, the new law amends 38 
U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement 
by VA of private treatment mandatory as opposed to discretionary, 
if all of the pertinent criteria outlined above are otherwise 
satisfied.  Specifically, the word "shall" in both statutes was 
changed from the word "may."  Additionally, this amendment 
added a provision, which essentially expands one of the criteria 
that defines the meaning of "emergency treatment" to include 
treatment rendered (1) until such time as the Veteran can be 
transferred safely to a VA facility or other Federal facility and 
such facility is capable of accepting such transfer; or . . . (2) 
until such time as a Department facility or other Federal 
facility accepts such transfer if:  (A) at the time the Veteran 
could have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other Federal 
facility agreed to accept such transfer; and (B) the non-
Department facility in which such medical care or services was 
furnished made and documented reasonable attempts to transfer the 
Veteran to a Department facility or other Federal facility. 

The Board will consider and apply the amended version of 38 
U.S.C.A. § 1725 as it is more favorable to the claimant because 
it liberalizes the law by mandating reimbursement and expanding 
the definition of emergency treatment. 

In the context of the foregoing, the Board notes that while some 
facts are not in dispute, a remand is necessary to clarify 
others.  The Board accepts Memorial Hospital at Gulfport as a 
facility held out as providing emergency care to the public.  
Also, because VA has paid the medical expenses incurred in the 
Memorial Hospital at Gulfport emergency room through September 5, 
2006, whether or not the Veteran's condition was emergent at the 
time of admission is not at issue.  Furthermore, it is not 
disputed that the Veteran was enrolled in the VA health care 
system and had received medical services within the 24-month 
period prior to the emergency treatment at issue.  The record 
shows the Veteran is financially liable for the treatment 
rendered at Memorial Hospital at Gulfport, and there is no 
evidence to suggest that the condition for which the Veteran 
received treatment was caused by an accident or work-related 
injury.  The Board notes that the Veteran's claim for 
reimbursement was filed in a timely manner within 90 days after 
termination of medical care.  38 C.F.R. § 17.1004(d) (2009).  
Additionally, the Veteran does not have any other health 
insurance coverage.  

The remaining issues are:  (1) when the Veteran became stabilized 
such that he could be discharged or transferred to a VA or other 
Federal facility, and (2) whether a VA or other Federal facility 
was feasibly available at that time.  Regarding the issue of 
stabilization, the Veteran was determined to be stable as of 
September 6, 2006, but the record is completely devoid of any 
rationale for that conclusion.  A financial services 
representative from Memorial Hospital at Gulfport asserts that 
when the Veteran was admitted to the emergency room, the hospital 
staff contacted the Biloxi VA Medical Center but was told that no 
hospital beds were available to accommodate the Veteran.  The 
hospital representative also stated that the Veteran required 
cardiac intervention services during his period of 
hospitalization, and the Biloxi VA Medical Center was not 
equipped to handle patients that required cardiac intervention, 
including coronary artery bypass surgery. 

A medical opinion is required from an appropriate VA physician 
concerning whether the Veteran could have been transferred safely 
at any time between September 6, 2006, to September 16, 2006, to 
a VA facility for continuation of medical treatment.  The 
physician must be provided with a copy of the claims file to 
properly address that question.  The rationale for the opinion 
must be provided. 

In addition, there is no evidence which addresses whether a VA or 
other Federal facility was feasibly available when the Veteran's 
condition had stabilized and he was suitable to be transferred.  
This issue is generally determined by an administrator at the VA 
Medical Center and, thus, a remand is necessary for a 
determination as to whether a VA or other Federal facility was 
feasibly available after the Veteran's point of stabilization, if 
any, prior to his discharge.  Again, the October 2008 amendments 
to § 1725 appear to provide a more liberal view of what 
constitutes a continuing medical emergency.  Under the revised 
statutes, emergency treatment includes treatment rendered until 
such time as the Veteran can be transferred safely to a VA 
facility or other Federal facility, and such facility is capable 
of accepting such transfer.  Therefore, it extends the definition 
of an emergency.  Under the prior statute and regulation, it did 
not matter for purposes of determining stability whether a VA 
facility was actually capable of accepting a transfer.  
Therefore, the Board finds that a remand is required to provide 
information and documentation that addresses when it was safe to 
transfer the Veteran to a VA facility, the date a VA facility was 
capable of accepting the transfer, and any reasonable attempts 
made between September 6, 2006, and September 16, 2006, to 
effectuate such transfer. 

Accordingly, the case is REMANDED for the following actions:

1.  Request Memorial Hospital at Gulfport to 
provide any documents addressing when it was 
safe to transfer the Veteran to a VA 
facility; the date that such a facility was 
capable of accepting the transfer (when there 
was room available for the Veteran); and any 
reasonable attempts made between September 6, 
2006, and September 16, 2006, to effectuate 
such transfer.  
  
2.  Then, after securing the above records, 
request a medical opinion from an appropriate 
VA physician concerning whether the Veteran 
could have been transferred safely at any 
time between September 6, 2006, and September 
16, 2006, to a VA facility for continuation 
of medical treatment.  The physician must be 
provided with a copy of the claims file to 
properly address that issue.  The rationale 
for the opinion must be provided.  

3.  Request that the appropriate physician at 
the Biloxi VA Medical Center review the 
Duplicate Combined Health Record and 
determine whether a VA or other Federal 
facility was or was not feasibly available 
between September 6, 2006, and September 16, 
2006, and any reasonable attempts made to 
effectuate such a transfer.  In making that 
determination, the reviewing official should 
consider the urgency of the Veteran's medical 
condition at the time, the relative distance 
of the travel involved, the nature of the 
treatment involved, the length of any delay 
that would have been required to obtain 
treatment from a VA facility, and the 
availability of hospital beds.  The official 
should specifically state the location and 
distance of the nearest available VA or 
federal facility capable of providing the 
care the Veteran required and whether beds 
were available for transfer at that facility 
when the Veteran was stable for transfer.

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Thereafter, return the case to the Board.   
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

